Citation Nr: 0622116	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, son


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in September 2004, and a substantive 
appeal was received in January 2005.   

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2005).  In communications received 
in 2006, the veteran's representative clarified that the 
veteran did not wish to have another hearing. 


FINDINGS OF FACT

1.  An unappealed RO decision in November 2002 denied the 
veteran's claim for service connection for a back injury.

2.  The evidence received since the November 2002 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim.
	

CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied a claim for 
service connection for a back injury is final.  38 U.S.C.A. § 
7105 (West 2002).  

2.  Evidence received since the November 2002 rating denying 
service connection for a back injury is not new and material; 
accordingly, the claim is has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his application to reopen his claim for service connection in 
December 2003.  In February 2004, a VCAA letter was issued to 
the appellant.  This letter effectively notified the 
appellant that new and material must be received in order for 
the RO to reopen his claim.  It also notified the appellant 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the February 2004 VCAA notice preceded the May 2004 RO 
rating decision, there is no defect with respect to the 
timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claim, but there 
has been no notice of the rating criteria used to evaluate 
his disability or the criteria for determining the effective 
date of service connection.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in February 2004 in which it advised him 
of what information and evidence is needed to substantiate 
his claim, what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
Board concludes below that new and material evidence has not 
been received and that the veteran's application to reopen 
his claim is denied, any questions as to the appropriate 
disability rating and  effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the 
identified relevant VA and private medical records are 
associated with the claims file.  The Board acknowledges the 
veteran's contention that not all of the service medical 
records have been associated with the claims file. The record 
reflects that the RO has made every reasonable attempt to 
locate and obtain any available service records.  The 
National Personnel Records Center (NPRC) has repeatedly 
indicated that no further records are available; it has also 
suggested the possibility that the veteran's records were 
destroyed in the 1973 fire at the NPRC.  The RO has made 
additional requests for records as part of the current 
appeal, but no records have been located.  Under the 
circumstances, the Board must conclude that the RO has fully 
met the duty to assist the appellant in this case and that no 
useful purpose would be served by further delaying appellate 
review for any additional searches for available records.  As 
the issue at hand is whether or not new and material evidence 
has been received to reopen the veteran's claim, the Board 
believes that an additional VA examination is not necessary 
to adjudicate the claim and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in December 2003); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2005) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Factual Background

The Board notes that this claim was originally denied by the 
RO in September 1958 and the RO decision went unappealed.  
The veteran sought to reopen his claim in May 1975 and the RO 
denied the claim in August 1975.  The veteran filed a timely 
notice of disagreement and the RO issued another rating 
decision in June 1977 as well as a statement of the case in 
July 1977.  The veteran appealed the claim to the Board, 
which denied the claim in September 1978.  

The veteran attempted to reopen the claim in October 2001.  
The RO issued a rating decision in November 2002 in which it 
denied the claim on a de novo basis.  The veteran failed to 
file a timely notice of disagreement.  In this regard, 
although a fax communication was received in February 2003 
(within one year of the November 2002 rating decision), the 
communication did not express a desire for appellate review 
and was therefore not a notice of disagreement.  38 C.F.R. 
§ 20.201.  In December 2003, the veteran submitted 
correspondences which the RO accepted as an application to 
reopen the claim.  The RO issued the May 2004 rating decision 
which is the subject of this appeal in which it found that 
new and material evidence had not been received with which to 
reopen the veteran's claim.    

In this case, the evidence before the RO at the time of the 
November 2002 decision to deny the veteran's claim included: 
a March 1944 correspondence from the veteran to his parents 
indicating that he was receiving treatment for a back injury; 
a March 1944 journal entry by the veteran indicating that he 
had hurt his back; the service medical records (which 
revealed no findings attributed to a back disability); the 
veteran's November 1945 separation examination (which yielded 
no finding of any musculoskeletal defects); a February 1955 
treatment report from Dr. L.A.C. that stated that when the 
veteran was a young boy, he "suffered an injury to his back 
and his back ached for quite awhile" but that he "has never 
been seriously incapacitated with a backache and has always 
gotten along reasonably well until last Sunday, February 20, 
1955" (at which time he injured his back shoveling snow); an 
August 1958 statement from the veteran's employer indicating 
that the veteran was hospitalized with a backache in 1955 and 
that he is of the highest moral character; statements by 
fellow soldiers K.W.B., R.F.J., O.M.T., and N.M. indicating 
that the veteran suffered a backache while in service; the 
veteran's September 1977 RO hearing transcript; and private 
medical records dated January 1975 to March 1979 from the 
Mayo Clinic and Fairview Southdale Medical Center that reveal 
that the veteran underwent laminectomies in January 1975 and 
March 1979.  

The November 2002 RO rating decision acknowledged that the 
veteran was "treated over a short period of time for back 
complaints during service" and that a notarized copy of a 
diary entry "references daily treatment for your back."  
Service connection was denied on the basis that there was not 
a chronic back disability resulting from the inservice back 
complaints.  In other word, the denial was based on a finding 
that the inservice back complaints were associated with acute 
back problems which resolved during service.  The RO 
supported its findings by citing the veteran's separation 
examination that yielded normal findings, and the fact that 
the veteran did not seek post service treatment for his back 
until February 1955 (10 years after discharge) when he 
injured his back shoveling snow.    

Evidence submitted since the November 2002 decision consists 
of private medical records that reveal that the veteran 
underwent a third laminectomy in September 2004; a February 
2005 VA examination report in which the veteran was diagnosed 
with failed back syndrome; the veteran's testimony provided 
at a January 2006 RO hearing (that is substantially the same 
as the testimony provided at the veteran's prior hearing); 
testimony by the veteran's son at the January 2006 hearing; 
and written correspondences from the veteran that are 
substantially the same as his previous correspondences. 

Analysis

The private medical records and the VA examination report 
constitute new evidence.  However, the evidence is not 
material because it does not bear directly and substantially 
upon whether the veteran sustained a chronic back injury in 
service.  The fact that the veteran has a current chronic 
back disability is not in dispute; and that fact was already 
noted in the November 2002 RO decision (as well as other 
prior determinations).  As previously noted, the RO denied 
the veteran's claim in November 2002 because the 
preponderance of the evidence was against a finding that the 
veteran incurred a chronic back injury while in service.  
Although the RO acknowledged that the veteran received 
treatment for a back injury while in service; the 
preponderance of the evidence was against a finding that the 
in service back injury resulted in a chronic disability.  To 
the contrary, the evidence revealed that the veteran's back 
injury resolved in service (as evidenced by the normal 
separation examination and the lack of post service medical 
records until February 1955 (10 years after service)).  The 
Board once again notes that the February 1955 medical record 
stated that the veteran "has never been seriously 
incapacitated with a backache and has always gotten along 
reasonably well until last Sunday, February 20, 1955."  
Furthermore, the record failed to mention any relationship 
between the back injury for which the veteran sought 
treatment, and his in service back injury.  In fact, the 
record never mentioned any in service injury at all.  The new 
medical evidence submitted by the veteran does not address 
this deficiency.  

The veteran's hearing testimony and his numerous 
correspondences are merely restatements of allegations 
already considered and denied by the RO when it issued its 
November 2002 decision.  Therefore, they do not constitute 
either new or material evidence.  The testimony of the 
veteran's son was that he (the son) was born in approximately 
1950, and that when he was five years old (possibly younger) 
he recalled the veteran being in traction.  The Board notes 
that this constitutes new evidence; but it is not material 
because it does not bear directly and substantially upon 
whether the veteran sustained a chronic back injury in 
service.  If the veteran's son was born in 1950, and he 
remembers the veteran being in traction when he was five 
years old; then the testimony only serves to show that the 
veteran was suffering from a back disability in approximately 
1955.  That the veteran suffered from a back injury in 1955 
is undisputed, and has been already been considered by the RO 
in its November 2002 decision.  Therefore the testimony of 
the veteran's son is not new and material.  

The veteran still has not has furnished evidence that his in 
service back injury resulted in a chronic disability.  The 
medical evidentiary record has not changed since the prior 
denial.  For the foregoing reasons the Board concludes that 
the added evidence is not both new and material, as it does 
not bear directly and substantially on the specific matter 
under consideration, and by itself or in combination with the 
other evidence of record, does not raise a reasonable 
possibility of sustaining the claim.  See 38 C.F.R. § 
3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to service connection 
for a back injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.

The only issue before the Board is whether new and material 
evidence has been received since the most recent final denial 
of the veteran's claim.  However, the Board feels compelled 
to more thoroughly address the veteran's contentions 
regarding additional service medical records which may have 
been lost or destroyed.  The veteran's numerous 
correspondences suggest that these service medical records, 
if found, would prove that the veteran sustained an in 
service injury, thereby proving that a grant of service 
connection is warranted.  The Board would like to reiterate 
that it (even as early as 1978) has acknowledged that the 
veteran received treatment for a back injury in service.  As 
such, service medical records that show treatment for a back 
injury would not be sufficient to warrant a grant of service 
connection.  The veteran's claim has been denied based on an 
underlying finding that a chronic disability did not result 
from any back injury during service.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Since the veteran's separation examination 
yielded normal findings, the veteran would need to show that 
he continued to suffer from a chronic back disability in the 
years immediately following service (1945-1955), or there 
must be competent evidence which otherwise suggests a causal 
relationship between his current back disability and the 
inservice back problems.  There is no evidence of continuity 
of symptomatology during these years, and there is no 
competent evidence suggesting a nexus to service.  To the 
contrary, the February 1955 medical report from Dr. L.A.C. 
directly contradicts such a contention.  


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for residuals of 
a back injury.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


